Citation Nr: 0002434	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-35 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an increased rating for a right hip 
disability, currently evaluated 
as noncompensable.

2. Entitlement to an increased rating for a right shoulder 
disability, currently 
evaluated as 10 percent disabling.
	

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1991 until July 
1991, with evidence of prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.

On October 26, 1998, the veteran testified at a hearing held 
at the RO before Holly E. Moehlmann, who is the Board Member 
making this decision.  The transcript of the hearing is 
associated with the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's right hip disability is manifested by 
complaints of pain at full abduction and internal rotation 
but by full range of motion and normal strength.

2.  The veteran's right shoulder disability is manifested by 
pain beyond 90 degrees of adduction and some tenderness over 
the acromioclavicular joint but with normal range of motion 
and strength; dislocation is very infrequent.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for a 
right hip disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (1999). 

2.  The schedular criteria for a rating in excess of 10 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5003-5010 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a right hip 
disability, currently evaluated as noncompensable, and an 
increased rating for a right shoulder disability, currently 
evaluated as 10 percent disabling.  In the interest of 
clarity, the Board will initially discuss pertinent law and 
VA regulations.  The factual background of this case will 
then be reviewed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Relevant law and VA regulations pertinent to increased 
ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities ("Schedule"), 38 
C.F.R. Part 4 (1999).  The Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as practicably can be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Governing regulations to include 38 C.F.R. §§ 4.1, 
4.2 (1999) require evaluation of the complete medical history 
of the veteran's condition. 

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1999).  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (1999) consider whether there 
is crepitation, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  It is 
the intent of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) ("the Court") held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on the merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra, 
1 Vet. App. at 54.


Entitlement to an increased rating for a right hip disability

Relevant law and VA regulations 

Full range of motion on flexion of the hip is zero to 125 
degrees and on abduction is zero to 45 degrees.  38 C.F.R. § 
4.71, Plate II (1999).

The veteran's right hip disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5252 as zero percent 
disabling based on limitation of motion.  Limitation of 
motion is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5251 (1999) (limitation of extension), 38 C.F.R. § 4.71a, 
5252 (limitation of flexion), and 38 C.F.R. § 4.71a, 5253 
(1999) (limitation of abduction, adduction, or rotation).  
Diagnostic Code 5251 provides that a 10 percent rating will 
be assigned with limitation of extension to 5 degrees.  There 
are no higher ratings provided under Diagnostic Code 5251.

Diagnostic Code 5252 provides that a 10 percent rating will 
be assigned with flexion limited to 45 degrees.  A 20 percent 
rating contemplates flexion limited to 30 degrees.  Flexion 
limited to 20 degrees warrants a 30 percent rating, and 
flexion limited to 10 degrees warrants a 40 percent rating.

Diagnostic Code 5253 provides for evaluation of impairment of 
the thigh manifested by limitation of abduction, adduction, 
or rotation.  Limitation of rotation such that the individual 
cannot toe out more than 15 degrees warrants a 10 percent 
evaluation.  Limitation of adduction so that the legs cannot 
be crossed warrants a 10 percent evaluation.  Limitation of 
abduction, with motion lost beyond 10 degrees, warrants a 20 
percent evaluation.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

Factual background

Service medical records, dated in May 1991 and June 1991, 
show that the veteran twisted his right hip and complained of 
persistent pain.  Objective findings were full range of 
motion and mild tenderness, and the diagnosis was right hip 
strain.  An x-ray of the right hip was within normal limits. 

A December 1991 VA examination report noted that the veteran 
developed right hip pain when he stumbled while playing 
softball in April 1991.  He reportedly had pain in his hip at 
that time, but indicated that it was somewhat better at the 
time of the examination.  He reportedly had aching only with 
cold weather.  The examination of the right hip, including 
flexion, extension, abduction, adduction, and internal and 
external rotation, were all completely normal.  The VA 
examiner found no crepitation with motion, and diagnosed 
arthralgia of the right hip, secondary to muscular tenderness 
strain with only minimal symptomatology at the present time.  

The veteran underwent a VA joints examination in June 1994 
with complaints of right hip pain.  He reported a slow, but 
progressive increase in right hip pain over the last few 
years.  On examination, the veteran had essentially symmetric 
range of motion of the hip joint.  Internal rotation was 
about 15-20 degrees and external rotation was 30-35 degrees 
bilaterally.  Flexion was noted to be slightly asymmetrical, 
as the veteran flexed his right hip to approximately 125-130 
degrees; whereas, he flexed his left hip to 135-140 degrees.  
Extension was approximately 50 degrees bilaterally.  
Quadriceps strength and hamstring strength were 5/5 
bilaterally. 

The examiner noted that the veteran had perhaps a very mild 
weakness of hip flexion strength, perhaps 5-/5 on the right 
and 5/5 on the left.  The veteran reported mild hip pain with 
that maneuver.  Extension of the hips was 5/5 bilaterally.  
Straight leg raising was negative.  The examiner opined that 
the veteran's complaints of right hip pain seemed to be 
focused on the concerns about re-dislocation and the 
apprehension the veteran experienced when he found himself in 
certain positions.

The veteran underwent a VA joints examination in September 
1998, with complaints of intermittent right hip pain, 
aggravated by walking 8 blocks or over. He reportedly had no 
problems with prolonged standing, ascending or descending 
stairs; however, he indicated that he was no longer able to 
run or jog over one block without aggravating the right hip 
pain.  On examination, the veteran ambulated without a limp 
and could easily walk on his heels and toes.  The examiner 
noted no definite palpable tenderness over the right hip.  
Range of motion revealed adequate flexion at 125 degrees with 
no onset of pain at that level, and backward extension to 30 
degrees with no onset of pain.  Adduction at 25 degrees was 
also painless, but abduction at 45 degrees revealed right hip 
pain at full abduction.  External rotation to 60 degrees was 
painless and adequate, but internal rotation at 40 degrees 
produced pain in the right hip.  Strength was 5/5.  The 
examiner diagnosed arthralgia of the right hip with 
intermittent pain, normal range of motion with onset of pain 
at full abduction and full internal rotation.  

The veteran had pelvis and lateral hip x-rays taken at the VA 
in September 1998.  Bone density was reportedly normal and 
joint spaces were symmetric.  Femoral heads were spherical 
and symmetric.  No fracture, subluxation, or dislocation was 
apparent.  Sacroiliac joints were intact.  The examiner 
diagnosed normal films. 

In October 1998, the veteran testified at a Travel Board 
hearing held at the RO before a member of the Board.  The 
veteran indicated that his right hip did bother him but 
stated that he had nothing to add.  He indicated that it was 
"just a weak hip."  See Transcript, page 2.  When asked 
whether his hip was getting worse, the veteran responded that 
he could not tell.  He then stated, "it's going to get 
worse, that's the reason that, you know, as you age things 
weaken you know and I anticipate that.  I anticipate that it 
will, it will weaken proportionately as I get older."  See 
Transcript, p. 6.  The veteran indicated that his hip was 
weak at the time of the hearing.  He stated that when the hip 
was weak, he would try to walk and he put up with the pain.  
He further stated,"It's not a big pain.  I'm in the process 
of losing some so I figure it's going to help, you know, 
that.  However, it's just there, bothersome.  I don't like to 
call it a pain 'cause it's always there.  It's like an 
ache."  
See Transcript, page 7.  

Analysis

Initial matter-well groundedness of claim and duty to assist

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In the instant case, 
there is ample medical evidence of record regarding the 
veteran's right hip, the veteran has been provided several VA 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Moreover, the 
veteran testified at a personal hearing in October 1998 and 
presented the facts of his claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a). 

Application of VA Schedule for Rating Disabilities

The veteran's right hip disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5252 as zero percent 
disabling based on limitation of motion.  That code provides 
that a 10 percent rating will be assigned with flexion 
limited to 45 degrees.  

The Board has carefully reviewed the evidence of record, 
which has been reported in detail above.  VA examinations 
consistently have shown normal or essentially normal flexion 
of the right hip, but not limitation of flexion as required 
for a compensable disability rating under Diagnostic Code 
5252.  Examinations in 1994 and 1998 showed right hip flexion 
at 125 degrees or better, significantly higher than the 
limitation of flexion required for a compensable rating under 
Diagnostic Code 5252.  

In addition, the more recent examinations show essentially 
full rotation, adduction and abduction, and limitation of any 
of those movement as to meet the requirement for a 
compensable rating under Diagnostic Code 5253, cited above, 
is not shown.  The evidence does not show limitation of 
extension of the thigh to 5 degrees, and the requirement for 
a compensable evaluation under Diagnostic Code 5251 is not 
met.  Therefore, the Board concludes that the preponderance 
of the evidence is against a compensable rating under 
Diagnostic Code 5251, 5252 or 5253, the codes pertinent to 
rating his disability.  

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding more or 
less movement than normal, weakness, excess fatigability, 
incoordination, pain on movement of a joint, swelling, 
deformity or atrophy.  See DeLuca, supra, 8 Vet. App. at 204-
207. 

The Board begins by noting that there is no evidence of 
excess fatigability, incoordination, swelling, deformity, or 
atrophy of the right hip.  Regarding weakness, the veteran 
testified at his hearing that he had a weak hip.  However, 
the medical evidence of record is either silent on this issue 
or indicates either minimal weakness or more recently normal 
strength.  More specifically, in June 1994, a VA examiner 
noted that the veteran perhaps had a very mild weakness of 
hip flexion strength.  In fact, during a September 1998 VA 
examination, the veteran indicated that he had no problems 
with prolonged standing, ascending or descending stairs.  

With respect to pain, the Board notes that the veteran has 
essentially normal range of motion and can move the right hip 
region with either no pain, mild pain, or with pain only at 
full abduction and rotation.  In June 1994, the veteran 
complained of progressive right hip pain.  The VA examiner 
noted that the veteran reported mild hip pain during a hip 
flexion maneuver.  However, there is no indication that the 
veteran experienced pain during any other part of the hip 
examination.  In his most recent VA medical examination of 
record, dated in September 1998, the veteran complained of 
intermittent right hip pain, aggravated by walking 8 blocks 
or more.  He also indicated that he was not able to run or 
jog over one block without aggravating the right hip pain.  
However, on examination he experienced either no pain or pain 
only at the fullest level of abduction and rotation, and 
there was no indication of additional loss of motion due to 
pain.  He ambulated without a limp and could easily walk on 
heels and toes.  From a review of the evidence the Board 
concludes that the veteran has not demonstrated any 
significant additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45. 

Entitlement to an increased rating for a right shoulder 
disability

Initial matter

The veteran's right shoulder disability was originally 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1999), for impairment of the clavicle 
or scapula.  In a February 1999 rating decision, the RO 
increased the rating to 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, for arthritis due to trauma (to be 
rated as degenerative arthritis).  

Relevant law and VA regulations

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  With forward 
elevation (flexion) and abduction, range of motion for the 
arm is from the side of the body (zero degrees) to above the 
head (180 degrees) with the mid-point of 90 degrees where the 
arm is held straight out from the shoulder.  38 C.F.R. § 
4.71, Plate I (1999).

Traumatic arthritis is rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  When, 
however, the limitation of motion for the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is to be applied for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, degenerative arthritis is evaluated at 
10 percent where there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, and is 
evaluated at 20 percent where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Diagnostic Code 5003-5010.  

The Diagnostic Code pertaining to limitation of motion of the 
arm provides that such limitation at shoulder level warrants 
a 20 percent rating for either the major or minor extremity.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation for the major 
extremity and 20 percent for the minor extremity.  Limitation 
of motion to 25 degrees from the side of the major extremity 
warrants a 40 percent rating, with a 30 percent evaluation 
for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202, 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
impairment of the clavicle or scapula, malunion warrants a 10 
percent evaluation.  Nonunion of the clavicle or scapula 
without loose movement warrants a 10 percent evaluation.  The 
maximum evaluation available under Diagnostic Code 5203 is 20 
percent, and that rating requires either nonunion of the 
clavicle or scapula with loose movement or dislocation of the 
clavicle or scapula.

Factual background

Service medical records, including those related to annual 
periods of training duty, show that the veteran injured his 
right shoulder in August 1988 and complained of recurrent 
shoulder pain.  Subsequent assessments included recurrent 
inferior subluxation of the right shoulder.  X-rays taken in 
June 1991 reveal post-traumatic or dystrophic ossification, 
caudal portion of the "conioclavicular ligament."  Service 
medical records further reflect objective findings of full 
range of motion, 5/5 muscle strength, very slight tenderness, 
and slight crepitus.  

The veteran underwent a VA examination in December 1991 with 
complaints of "sore shoulder, limited movement, weak."  The 
examination report noted that the veteran's shoulder was 
dislocated in 1988, and intermittently dislocated since then. 
On examination, there was no limitation of motion of the 
shoulder.  Abduction was complete to 180 degrees, and forward 
elevation to 180 degrees.  Internal and external rotation 
were noted to be completely normal and equal on both sides.  
There was some slight tenderness noted over the 
acromioclavicular joint and there was no obvious external 
deformity.  The examiner diagnosed acromioclavicular joint 
arthritis with shoulder impingement syndrome with moderate 
symptomatology and no limitation of motion at this time.  

During the veteran's VA joints examination in June 1994, he 
reported that his shoulder caused him moderate pain at night, 
and occasionally felt that it may "pop out" when he rolled 
in certain positions while sleeping.  On examination, the 
veteran had narrow atrophy of the deltoid on the right side 
and appeared to have symmetrical development of the 
musculature around the shoulder when comparing the right to 
the left.  His range of motion was described as 
"excellent."  The veteran had bilateral abduction to 180 
degrees, bilateral extension to 50 degrees, bilateral flexion 
to 180 degrees, internal rotation to T6 level bilaterally, 
external rotation to approximately 80 degrees bilaterally.  
On the right side, he had a positive apprehension sign and 
slight pain with abduction to 90 degrees combined with 
external rotation.  The veteran had no impingement sign 
bilaterally.  Motor strength was 5/5 bilaterally and 
sensation appeared to be intact in the axillary nerve 
distribution.  The examiner opined that the veteran's 
complaints of right shoulder pain seemed to be focused on the 
concerns about re-dislocation and the apprehension the 
veteran experienced when he found himself in certain 
positions.

The veteran underwent a VA joints examination in September 
1998, with complaints of chronic, but intermittent pain in 
the right shoulder, especially when working overhead.  The 
pain was reportedly aggravated by bowling.  The veteran 
reported dislocating his shoulder in 1988 and reducing the 
dislocation himself.  The veteran further reported multiple 
dislocations since that time, all self-reduced, with the last 
recurring in 1993.  On examination, the right shoulder 
revealed no obvious deformity.  The veteran had some moderate 
tenderness over the acromial clavicular joint involving the 
right shoulder.  The musculature was symmetrical as compared 
to the opposite shoulder.  Range of motion was adequate to 
180 degrees abduction and 180 degrees forward flexion with 
the onset of right shoulder pain at and beyond 90 degrees 
adduction.  Internal and external rotation were painless and 
adequate at 90 degrees.  The shoulder girdle muscle strength 
was adequate at 5/5.  Adson's maneuver was negative.  Sensory 
perception was intact over the entire right upper extremity.  
The examiner diagnosed "impingement syndrome of the right 
shoulder stage 2 with frequent of dislocations with onset of 
pain on flexion and abduction at 90 degrees and over with 
palpable tenderness over the achromic clavicular joint with a 
history of arthritis involving that joint."  Right shoulder 
x-rays showed an ossific density projecting beneath the 
clavicle on the frontal views, of uncertain etiology.  There 
was also an ossific projection off the superior aspect of the 
coracoid, which was of uncertain etiology, but which could be 
the result of prior trauma.  

In October 1998, the veteran testified at a Travel Board 
hearing at the RO held before a member of the Board.  The 
veteran indicated that in the past two weeks he had 
dislocated his shoulder, and put it back.  See Transcript, 
page 5.  The veteran stated that he took Tylenol, but did not 
take any prescription medication for his shoulder.  When 
asked whether he felt that his shoulder was worsening, he 
responded,  "At the present time, it's worse but I - I kind 
of anticipate that it will build up.  I started lifting 
weights, you know, little small weights to straighten it and 
I can't do it.  Since I hurt it, I can't - haven't been able 
to do it."  See Transcript, page 6.  The veteran stated that 
he had pain in his right shoulder.  He indicated that he 
could probably move it normally up to a point with no weight 
on it, but that pain was attached to it, not excruciating 
pain, but pain and discomfort.  

In November 1998, the veteran underwent magnetic resonance 
imaging (MRI) of the right shoulder which showed mild 
degenerative changes of the acromioclavicular joint; 
calcification of the coracoclavicular ligament; degeneration 
of the supraspinatus and infraspinatus tendons, consistent 
with tendinitis; question of partial-thickness tear of the 
supraspinatus tendon; and type III acromion.  

Analysis

Initial matter-well groundedness of claim and duty to assist

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); See 
also Shipwash, supra.  There is ample medical evidence of 
record regarding the veteran's right shoulder, the veteran 
has been provided several VA examinations, and there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Moreover, the veteran testified at a personal hearing 
in October 1998 and presented the facts of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a). 

Application of VA Schedule for Rating Disabilities

The veteran's right shoulder disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 as 10 percent 
disabling.  Examinations in 1994 and 1998 show flexion and 
abduction to 180 degrees; therefore, arm motion is not 
limited to the shoulder level, and the veteran's right 
shoulder disability does not more nearly meet the 
requirements for the minimum 20 percent rating under 
Diagnostic Code 5201.  As stated above, under Code 5010, when 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for the lesser 
limitation of motion shown but that limitation must be 
confirmed by findings of swelling, muscle spasm, satisfactory 
evidence of painful motion or similar such findings.  Here, 
limitation of motion of the shoulder is not shown but there 
is satisfactory evidence of painful motion and some 
tenderness over the joint.  Therefore, the veteran meets the 
criteria for a 10 percent disability rating pursuant to 
Diagnostic Code 5010.  In order to be awarded a 20 percent 
evaluation under Diagnostic Code 5010, there would have to be 
involvement of two or more major joints or two or more minor 
joint groups, which is clearly not the situation in this 
case, since only the right shoulder is involved. 

The evidence does not show nonunion of the clavicle or 
scapula or chronic dislocation of the clavicle or scapula, 
and, therefore, a rating in excess of 10 percent would not be 
appropriate under Diagnostic Code 5203.

DeLuca considerations

As indicated above, where a diagnostic code is predicated on 
loss of motion, VA must also consider 38 C.F.R. § 4.40, 
regarding functional loss due to pain, 38 C.F.R. § 4.45, 
regarding more or less movement than normal, weakness, excess 
fatigability, incoordination, pain on movement of a joint, 
swelling, deformity or atrophy and 38 C.F.R. § 4.59, 
regarding painful motion with any form of arthritis.  
See DeLuca, supra, 8 Vet. App. at 204-207. 

The medical evidence of record fails to demonstrate excess 
fatigability, incoordination, swelling, or deformity.  The 
veteran stated at his hearing that he had begun lifting small 
weights in an effort to strengthen his right shoulder but 
strength was normal on examination in 1994 and 1998.  

The Board acknowledges that the veteran has complained of 
limited movement and pain in his right shoulder.  However, in 
June 1994, the VA examiner described the veteran's range of 
motion as excellent, and despite some pain evidenced on 
abduction in excess of 90 degrees on examination in September 
1998, motion was full.  Although there was also reference to 
frequent dislocation, it was also stated that the last 
dislocation occurred in 1993.  The veteran also testified in 
1998 that he had had a dislocation about two weeks prior to 
the hearing but that the dislocation prior to that had 
occurred in 1993.  Thus, the dislocations are very 
infrequent.  He also stated that he had pain in his right 
shoulder when carrying something, but not excruciating pain 
and more like discomfort.  The evidence of painful motion was 
considered in assigning a 10 percent rating under Diagnostic 
Code 5010, and after reviewing the evidence, the Board 
believes that the medical evidence of record does not 
demonstrate any additional loss of motion or significant 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Extraschedular rating

The Board notes that the RO, in the Supplemental Statement of 
the Case in February 1999, concluded that an extraschedular 
evaluation was not warranted for the veteran's disabilities.  
The Board will, accordingly, consider the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).

The record fails to demonstrate that the veteran's service-
connected disabilities have interfered with his employment.  
In fact, the evidence reflects that the veteran was unable to 
attend a previously scheduled personal hearing as a result of 
his mandatory attendance at a training conference in 
connection with his employment.  The record also does not 
demonstrate that he has required any hospitalization for his 
service-connected right hip and right shoulder disabilities.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, an extraschedular evaluation is not warranted.

In reaching its decision, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, and, therefore, the doctrine of reasonable doubt does 
not apply.  


ORDER

Entitlement to a compensable rating for a right hip 
disability is denied.

Entitlement to a rating in excess of 10 percent for a right 
shoulder disability is denied.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 

